DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26th September 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 5-6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the guide bevel has an end section which is tapered as a result of a first free surface extending along the guide bevel and having a smaller diameter (D) than the guide bevel” in line 8-9. This is unclear as to whether the end section has a smaller diameter than the guide bevel, or if the free surface has a smaller diameter than the guide bevel. For the purposes of examination, it has been assumed that first free surface has a smaller diameter than the guide bevel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1, 3-6 and 9-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by an item manufactured by EMUGE manufactured in 2018 and sold in 01/02/2019 (See the four pictures of a drill attached in the IDS filed 02/24/2022 by the applicant. Hereinafter “Emuge”).
Regarding claim 1, Emuge teaches: A drill, comprising: a body extending along a longitudinal axis from a rear side to a front side (See the pictures and the annotated drawing below), wherein the body comprises a main cutting edge (See the picture and the annotated drawing below) on the front side, wherein the body comprises a guide bevel, which extends in an axial direction and toward the front side, wherein, toward the front side, the guide bevel has an end section which is tapered as a result of a first free surface extending along the guide bevel and having a smaller diameter (D) than the guide bevel (see annotated fig. below, where the diameter of first free surface extending from the guide bevel is smaller than the diameter of the guide bevel), and wherein the body comprises a second free surface extending from the first free surface radially inward along the main cutting edge to a chisel edge (See annotated drawing below regarding the recited features), and wherein the body comprises a cutting corner extending between the guide bevel and the second free surface and adjoining the first free surface (see annotated fig. below).

    PNG
    media_image1.png
    714
    900
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    1273
    media_image2.png
    Greyscale


Regarding claim 3, Emuge teaches the device of claim 1, Emuge further discloses: wherein the first free surface follows the end section in a direction of rotation (U) (see annotated fig. above).

Regarding claim 4, Emuge teaches the device of claim 1, Emuge further discloses: wherein the transition of the first free surface into the guide bevel is without steps (see annotated fig. above, where transition of first free surface and into guide bevel does not have any steps and is continuous).

Regarding claim 5, Emuge teaches the device of claim 1, Emuge further discloses: wherein the first free surface comprises two partial surfaces, namely an axial surface, which extends on a side of the body along the end section, and a radial surface, which extends on the front side such that the first free surface as a whole is curved (See the annotated fig. in claim 1 above).

Regarding claim 6, Emuge teaches the device of claim 1, Emuge further discloses: wherein the radial surface extends along the main cutting edge and follows the main cutting edge in a direction of rotation (U) (See the annotated fig. in claim 1 above).

Regarding claim 9, Emuge teaches the device of claim 1, Emuge further discloses: wherein the guide bevel has a bevel width which, outside the end section, corresponds to a normal width, and wherein, along the end section, the first free surface has a width that together with a bevel width of the end section corresponds to the normal width (see annotated fig. below).

    PNG
    media_image3.png
    588
    648
    media_image3.png
    Greyscale


Regarding claim 10, Emuge teaches the device of claim 1, Emuge further discloses: wherein along the end section, the first free surface has a width that is between 20% and 60% of a bevel width of the guide bevel along the end section (See the annotated fig. above in claim 1). 

Regarding claim 11, Emuge teaches the device of claim 1, Emuge further discloses: wherein the end section has a length which corresponds to 4% to 40% of a diameter (D) of the drill (see annotated fig. below).

    PNG
    media_image4.png
    398
    927
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emuge in view of Borschert et al. (US 6,988,859).
Regarding claim 8, the device of Emuge substantially discloses the device of claim 1, except Emuge fails to directly disclose: wherein the first free surface is configured entirely without edges.
In the same field of endeavor, namely drills, Borschert et al. teaches: wherein the first free surface (#7A) is configured entirely without edges (in contrast to fig. 1, the drill in fig. 2 has #7A which is continuous with a smooth transition and has no ridges or edges mentioned in Column 5, lines 38-41).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the edges and structure of the first free surface of Emuge so that the first free surface is configured entirely without edges as taught by Borschert et al. in order to reduce the mechanical stress that can occur on the drill tip and provide a continuous transition for the edges of the surface (Column 2, lines 13-15).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9 and 11 of Astrag have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments for Emuge claims 1, 5-6 and 10 filed 13th September 2022 have been fully considered but they are not persuasive. 
Applicant argues that Emuge fails to disclose the guide bevel having an end section which is tapered “as a result of a first free surface extending along the guide bevel and having a smaller diameter than the guide bevel.” This is not persuasive because Emuge discloses that the diameter of the first free surface has a smaller diameter than the diameter of the guide bevel. Annotated Figure under claim 1 further visualizes the difference in diameters and it can be seen that the diameter of the first free surface has a smaller diameter than the diameter of the guide bevel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schanz (EP 3436211) teaches an end section with a diameter smaller than the diameter of the guide bevel similar to guide bevel of drill.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhag et al. (CN 107414149) teaches a guide bevel with a first and second free surface similar to drill.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borschert et al. (US 6309149) teaches a guide bevel with a first and second free surface similar to drill.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stubler (US 2003/0017015) teaches a guide bevel with a first and second free surface similar to drill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722